Citation Nr: 1744248	
Decision Date: 10/04/17    Archive Date: 10/13/17

DOCKET NO.  14-00 739	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, Alaska


THE ISSUE

Entitlement to service connection for a cervical spine disorder, to include cervical strain.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A. Borman, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 2008 to September 2012, including overseas service in Afghanistan and Iraq.  This matter comes before the Board of Veterans' Appeals (Board) on appeal of a September 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Anchorage, Alaska.

The Board has expanded the Veteran's cervical spine claim to encompass all cervical spine disorders.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (the scope of a disability claim includes any disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).  

The Veteran was scheduled for a hearing in front of the Board in May 2015, but failed to appear.  As he has not provided good cause for his failure to appear or requested another hearing, the VA's duty to provide him with a hearing has been met.  38 C.F.R. § 20.700 (2016)

This appeal is comprised of paper files, documents contained in the Virtual VA paperless claims processing system, and documents contained in the Veterans Benefits Management System (VBMS).  Accordingly, any future documents should be incorporated in the Veteran's VBMS file.


FINDING OF FACT

The Veteran's cervical strain is related to military service.


CONCLUSION OF LAW

The criteria for service connection for a cervical spine disorder, to include cervical strain, have been met.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2016).



REASONS AND BASES FOR FINDING AND CONCLUSION

VA Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2016).  The full award of benefits sought on appeal is being granted at this time.  Consequently, any further discussion respecting the VCAA is not necessary.

Service Connection

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014 & Supp. 2015).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

VA must give due consideration to all pertinent medical and lay evidence in a case where a veteran is seeking service connection.  38 U.S.C.A. § 1154(a).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the veteran.  38 U.S.C.A. § 5107(b). 

Service connection cannot be granted for an alcohol- or drug-related condition as a primary disability.  See 38 U.S.C.A. §§ 105, 1110; 38 C.F.R. §§ 3.1(n), 3.301(d); Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 2001) (noting that 38 U.S.C.A. § 1110 precludes compensation for primary alcohol abuse disabilities, for secondary disabilities that result from primary alcohol abuse, and for willful misconduct).  

The Veteran is claiming entitlement to service connection for a cervical spine disorder.  He asserts that his cervical strain is related to an IED explosion in service as well as a vehicular accident in a Stryker military vehicle during service.  Based on the evidence as detailed below, the Veteran's claim is granted.

Initially, the Board notes that the Veteran is in receipt of the Combat Infantryman Badge.  Therefore, the Veteran is entitled to the application of 38 U.S.C.A. § 1154(b) for combat veterans.  Section 1154(b) aids the combat veteran by relaxing the adjudicative evidentiary requirements for determining what happened in service.  

The Board acknowledges that the Veteran was the victim of an improvised explosive device (IED) in 2009, but service treatment records do not provide additional information about this incident.  After taking into consideration his combat experience, the Board finds that he is both competent and credible to report being the victim of an IED explosion.  Additionally, in August 2010, he was involved in a motor vehicle collision in a Stryker vehicle.  At the time, he complained of neck, shoulder, and back pain.  He was diagnosed with acute cervical muscle strain.  Finally, in July 2012, the Veteran was heavily intoxicated and crashed his all-terrain vehicle (ATV).  He was not wearing a helmet and flew over the handlebars.  He suffered an open wound of the face, a contusion with intact skin surface on the right hand, and a fracture of nasal bones.  However, physicians determined that there was no evidence of a cervical spine fracture and he was negative for acute cervical spine pathology.

As to whether his currently diagnosed cervical spine strain is related to service, the Board acknowledges the opinion of the May 2013 VA examiner, who noted the Veteran's August 2010 diagnosis of cervical strain and stated that its onset and course was from the August 2010 Stryker accident and the July 2012 ATV accident.  The examiner also added that between one half and two thirds of alcoholics have skeletal muscle weakness caused by acute alcoholic myopathy, but did not actually diagnose the Veteran with this condition.  When asked to clarify the source of the cervical strain, the examiner provided an August 2013 addendum opinion in which they concluded that the cervical spine strain is less likely than not caused by or the result of the Stryker rollover accident or the IED explosion.  The examiner opined that because the Veteran suffered an open wound to the forehead, fractured nose, and loss of consciousness from the ATV accident, the cervical strain can solely be attributed to that incident.  In making that determination, the examiner cited the lack of cervical spine treatment after the Stryker rollover accident and stated that the Veteran's history of neck pain could be caused by or the result of alcohol use.  As excessive alcohol use constitutes willful misconduct, service connection would not be warranted if the ATV accident was the sole cause of the Veteran's cervical strain.  

In an October 2013 statement, the Veteran disagreed with the examiner's conclusion.  He stated that while he was involved in an ATV accident, he did not injure his neck at that time.  As for the lack of treatment for his cervical strain, he asserts that he was discouraged from seeking medical treatment during service and self-medicated with over-the-counter medicine.  The Board finds the Veteran's explanation for his lack of treatment credible and concurs with his opposition to the VA examiner's findings.  Specifically, the Veteran's cervical strain was diagnosed immediately after his 2010 Stryker accident.  While the examiner attributes the Veteran's cervical strain to the ATV accident, the Veteran did not complain of neck pain at the time and a thorough medical examination revealed no cervical abnormalities.  Therefore, the examiner resorted to mere speculation to come to their conclusion.  Finally, with regards to the relationship between neck pain and alcohol use, the examiner, again without explanation, opined that it "could" be related to the cervical spine disorder.  Therefore, the Board assigns the medical opinion only slight probative value.

The Board finds that the positive and negative evidence is at least in equipoise.  Giving the Veteran the benefit of the doubt, the Board finds that service connection is warranted for cervical strain.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102.



ORDER

Service connection for a cervical spine disorder, to include cervical strain, is granted.



____________________________________________
B.T. KNOPE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


